DETAILED ACTION
This is a response to applicant’s submissions filed on 12/14/2021.  Claims 1, 2, 4, 5, 7, 9-13, and 29 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 12/29/2021 and 3/23/2022 have been received and considered.

Claim Interpretation
Certain claim limitation interpretations are noted.
Applicant has set forth that the “first plurality of gears coupleable [to the input shaft]” in claims 1 and 10 comprise gears 810 and 812 of the disclosure (Applicant’s Response, pg. 8).  The “second plurality of gears mounted [on the main shaft]” is recited as a separate set of gears in the claims and therefore cannot also comprise gear 812 of the disclosure.  Therefore, the “second plurality of gears mounted [on the main shaft]” is interpreted to comprise some combination of gears 814, 816, and 818 of the disclosure.
In the claims, the phrase “coupleable” is interpreted as requiring a selective coupling, per the usage in the specification (see paragraphs 95, 96, and 105).
	
Allowable Subject Matter
Claims 1, 2, 4, 5, 7, 9-13, and 29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose or render obvious a clutch actuator housing mounted directly to the integrated actuator housing, in combination with the other elements required by the claim.
Regarding claims 10 and 29, the prior art does not disclose or render obvious a first power take-off (PTO) interface comprising a side access opening to one of the plurality of gears mounted on one of the countershafts, and a second PTO interface disposed in the rear housing portion laterally offset from the driveline opening for providing access to the other of the countershafts, in combination with the other elements required by claims 10 and 29, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN D BISHOP whose telephone number is (571)270-3713.  The examiner can normally be reached on Monday through Friday, 7am - 5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Erin D Bishop/Primary Examiner, Art Unit 3619